Per Curiam.
The state of Washington appeals from a superior court order granting a new trial, after a jury verdict finding the defendant guilty of driving a motor vehicle while under the influence of alcohol. The court based the new trial order on a finding of fact that the defendant was in fact prejudiced in his defense by reason of misleading information set forth in the complaint. We have carefully reviewed the record and are unable to find any abuse of discretion in such factual finding or in the resultant order granting a new trial. Bohnsack v. Kirkham, 72 Wn.2d 183, 432 P.2d 554 (1967); State v. Marks, 71 Wn.2d 295, 427 P.2d 1008 (1967); Boley v. Larson, 69 Wn.2d 621, 419 P.2d 579 (1966); Rock v. Rock, 62 Wn.2d 706, 384 P.2d 347 (1963).
The order granting a new trial is affirmed.